United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                     UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit                    December 15, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 04-30462



                       LOUISIANA SALE YARD, INC.,

                                                    Plaintiff-Appellant,

                                  VERSUS


ASSOCIATES HOUSING FINANCE, LLC, ALABAMA LIQUIDATION & COLLECTION
              AGENCY, INC. and J. MICHAEL LANGFORD,

                                                   Defendants-Appellees.




          Appeal from the United States District Court
   For the Western District of Louisiana, Alexandria Division
                             (1:02-cv-164 )
Before GARZA, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Louisiana Sale Yard, Inc. (“LSY”) appeals

from the district court's decision dismissing its claims on the

grounds the claims are precluded by res judicata.             We agree with

the district court and AFFIRM.

     LSY entered a business agreement in 2001 with Defendants-

Appellees Associates Housing Finance, LLC, (“Associates”), Alabama

Liquidation    and   Collection   Agency,   Inc.   (“ALC”),    and    Michael

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Langford    (collectively,         “Appellees”).      By     this   agreement,

Appellees, through repossession operations, provided mobile homes

to LSY for resale with a commission for LSY.          No written contracts

accompanied the agreement between the parties.               Based upon this

arrangement, LSY engaged with Appellees in a number of transactions

related to the sale and purchase of mobile homes.

     In December 2001, LSY initially sued Appellees in three

separate redhibition causes of action in Louisiana state court.

Each complaint was based upon a separate mobile home purchase.             LSY

complained that Appellees knowingly failed to provide clear and

merchantable title, precluding LSY from selling to a third party.

LSY sought recision of the sale or reduction in price.              The three

suits were consolidated.           Titles were ultimately provided during

the litigation, and LSY’s damages were limited to those based upon

delay.    The state matter went to trial in April 2003, and the state

court issued judgment on August 15, 2003, awarding LSY damages.

     On July 15, 2002, LSY sued Appellees in Louisiana court for

cumulative damages to its business, based upon failure to provide

merchantable title in some 24 cases of mobile home transactions.

Appellees removed the suit to federal court on the basis of

diversity jurisdiction, 28 U.S.C. § 1332, and filed a motion to

dismiss    on   the   basis   of    res   judicata.    The    district   court

concluded, after applying Louisiana principles of res judicata,

that the two causes of action arose out of the “same transaction or


                                          2
occurrence,” met the other requirements of res judicata, and

therefore that res judicata barred the second, federal suit.       See

LA. REV. STAT. ANN. § 13:4231 (West 2004); Hy-Octane Invs. Ltd. v. G

& B Oil Prods. Inc., 702 So. 2d 1057, 1060 (La. Ct. App. 1997).

The claims were dismissed and final judgment entered against LSY.

LSY timely appealed.

       We review de novo the propriety of the district court’s grant

of a motion to dismiss.      Bauhaus USA, Inc. v. Copeland, 292 F.3d

439,    442   (5th   Cir.   2002)   (citations   omitted).   We   have

independently reviewed the briefs and relevant portions of the

record, as well as considered the oral arguments of the parties.

We AFFIRM the district court’s judgment essentially for the reasons

articulated in its memorandum opinion and order.

AFFIRMED.




                                    3